                       Case 8:21-cv-00302-JVS-KES Document 39-3 Filed 06/21/21 Page 1 of 2 Page ID #:786



                                       1
                                       2
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8                         UNITED STATES DISTRICT COURT
                                       9                        CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11   ETEREO SPIRITS, LLC, a New Mexico           CASE NO. 8:21-cv-00302-JVS-KES
Gordon Rees Scully Mansukhani, LLP




                                           limited liability company, and ARTHUR
  633 West Fifth Street, 52nd floor




                                      12   KELLER, an individual, and LOUISA
                                           TAADOU, an individual,                      [PROPOSED] ORDER GRANTING
      Los Angeles, CA 90071




                                      13                                               DEFENDANTS JAMES R. LING
                                                                     Plaintiffs,       AND ETEREO SPIRITS, LLC’S
                                      14                                               MOTION TO DISMISS
                                                   vs.                                 PLAINTIFFS’ FIRST AMENDED
                                      15                                               COMPLAINT PURSUANT TO
                                                                                       FRCP 12(b)(6)
                                      16   JAMES R. LING, an individual, and
                                           ETEREO SPIRITS, LLC, a California           Date:        July 26, 2021
                                      17   limited liability company,                  Time:        1:30 p.m.
                                                                                       Judge:       Hon. James V. Selna
                                      18                                               Ctrm:        10c
                                                                     Defendants.
                                      19                                               Presiding Judge: Hon. James V. Selna
                                      20
                                      21           This Court having considered Defendants James R. Ling and Etereo Spirits,
                                      22   LLC’s Motion To Dismiss Plaintiffs’ First Amended Complaint Pursuant to FRCP
                                      23   12(b)(6) and all matters in this Court’s file relevant to Defendants’ Motion hereby
                                      24   finds, determines and orders as follows:
                                      25   ///
                                      26   ///
                                      27   ///
                                      28                                    -1-
                                                  [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO
                                                 DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT PER FRCP
                                                                          12(b)(6)
                       Case 8:21-cv-00302-JVS-KES Document 39-3 Filed 06/21/21 Page 2 of 2 Page ID #:787



                                       1         IT IS ORDERED that the Defendants’ Motion to Dismiss is GRANTED and
                                       2   ALL of Plaintiffs’ claims in the First Amended Complaint are dismissed in their
                                       3   entirety with prejudice.
                                       4
                                       5   Dated: ___________________           _______________________________
                                                                                Honorable James V. Selna
                                       6                                        United States District Court
                                       7
                                       8
                                       9
                                      10
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28                                 -2-
                                               [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO
                                              DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT PER FRCP
                                                                       12(b)(6)
